      Case 5:20-cv-00549-GTS-ATB Document 13 Filed 10/05/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

DWIGHT R. DeLEE

                                Plaintiff,
                                                               5:20-CV-0549
      v.                                                       (GTS/ATB)

CITY OF SYRACUSE,

                        Defendant.
_____________________________________________

APPEARANCES:

DWIGHT R. DeLEE
   Plaintiff, Pro Se
711 North McBride Street, Floor 2
Syracuse, New York 13203

GLENN T. SUDDABY, Chief United States District Judge

                                      DECISION and ORDER

          Currently before the Court, in this pro se civil rights action filed by Dwight R. DeLee

(“Plaintiff”) against the City of Syracuse (“Defendant”) pursuant to 42 U.S.C. § 1983, are Chief

United States Magistrate Judge Andrew T. Baxter’s Report-Recommendation recommending

that Plaintiffs’ Amended Complaint (Dkt. No. 10) be dismissed in its entirety for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and Plaintiff’s motion for the appointment of

counsel. (Dkt. Nos. 11-12.) Plaintiff has not filed an objection to the

Report-Recommendation, and the time in which to do so has expired. (See generally Docket

Sheet.)

          After carefully reviewing the relevant papers herein, including Magistrate Judge Baxter’s

thorough Report-Recommendation, the Court can find no clear-error in the
       Case 5:20-cv-00549-GTS-ATB Document 13 Filed 10/05/20 Page 2 of 3




Report-Recommendation. 1 Magistrate Judge Baxter employed the proper standards, accurately

recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

and Plaintiff’s Amended Complaint (Dkt. No. 10) is dismissed in its entirety for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       In addition, Plaintiff’s motion for the appointment of counsel (which was filed after the

expiration of the deadline by which to file an Objection to the Report-Recommendation) is

denied as moot. In the alternative, that motion is denied as unsupported by a showing of cause in

that (1) it is not accompanied by documentation that substantiates his efforts to obtain counsel

from the public and private sector, 2 and (2) in any event, it has not reasonably suggested that the

assignment or counsel would be more likely to lead to a just determination of this litigation.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 11) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 10) is DISMISSED pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii); and it is further

       ORDERED that Plaintiff’s motion for the appointment of counsel (Dkt. No. 12) is

1
         When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).
2
       See Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994); Cooper v.
Sargenti Co., Inc., 877 F.2d 170, 172, 174 (2d Cir. 1989).
                                                2
     Case 5:20-cv-00549-GTS-ATB Document 13 Filed 10/05/20 Page 3 of 3




DENIED.

Dated: October 5, 2020
      Syracuse, New York




                                     3
